Title: James Madison to Thomas S. Grimké, 10 August 1833
From: Madison, James
To: Grimké, Thomas S.


                        
                            
                                Dr. Sir.
                            
                            
                                
                                    
                                
                                Augt. 10. 1833.
                            
                        
                        I owe you many thanks for the several communications with wch. you have from time to time favored me, since
                            the date of my last; and I owe you many apologies for the delay in acknowledging them. The last favors just recd. are your
                            "Oration on the 4th. of July" and "your letter on Temperance" In all of them I recognized the same ability accurate
                            information & eloquence, the same vein of patriotism solicitude and Xn. benevolence by which your pen has always
                            been characterized. My personal knowledge has discovered, a few errors of fact, in some of the polical passages, which
                            future lights may correct.
                        I owe you a special apology for so long failing to comply with your request on the subject of autographs. I
                            must do myself the justice at the same time of saying that I have never entirely lost sight of it. But the thief
                            "procrastination", has taken advantage of the clumsiness of my rheumatic hands, the crowd of my Epistolary files,
                            and the uncertainty as to the names which you may already possess. If you will be so obliging as to make a note of these,
                            I will add with real pleasure such of those deemed worthy of selection as my pigeon holes will now furnish.
                        I congratulate you on the effect of the Compromizing anodyne adopted by Congress I hope it will keep the
                            patient quiet, not withstanding the renewed attempts to disturb him till the "vis medicatrix" of time & a good
                            constitution, shall produce a permanent state of health.
                        
                            
                                
                            
                        
                    